DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15th, 2021 has been entered.
 
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on March 15th, 2021 in response to the Advisory Action mailed on March 3rd, 2021.  Per Applicant's response, Claims 1 & 9 have been amended and Claims 3-4 & 10-11 have been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 1, 5-9, & 12-15 are now pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 9 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.

Claim Objections
Claim 9 was previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.
Claims 9 & 12-15 are objected to because of the following informalities:  
the journal bearings is formed”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1 & 3-8 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections to the claims, thereby obviating the previous 112(b) rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9, & 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 9 each recite “surfaces of the gear teeth are coated with a vapor-deposited cavitation resistant coating including titanium aluminum silicon nitride (TiAlSiN)”; this limitation is indefinite because the compositional requirements of the coating are not made clear.  In particular, Applicant’s use of “including” is ambiguous because it is not clear whether 1) the coating material is entirely titanium aluminum silicon nitride (TiAlSiN), or 2) the coating material comprises titanium aluminum 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 & 12-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, Claims 5 & 12 appears to broaden the scope of independent Claims 1 & 9, respectively, by requiring the coating to be “of titanium aluminum nitride (TiAlN)”.  However, Claims 1 & 9 already require the coating to “include titanium aluminum silicon nitride (TiAlSiN)”.  In other words, the phrasing of Claims 5 & 12 appears to broaden the scope of the independent claims by eliminating silicon from the coating.  This broadening of claim scope is impermissible.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0208611 to Veilleux, Jr. et al. in view of US 6,206,667 to Turner, Jr. et al., US 2014/0178637 to Rajagopalan et al., and “Selecting Bronze Bearing Materials” by Copper Development Association Inc. (attached to previous office action).
	In regards to independent Claims 1 & 9, Veilleux, Jr. et al. (Veilleux) discloses:

(1)	A gear pump (100; Fig. 3), comprising: a) a first gear (120) having a plurality of gear teeth (para. 25; Fig. 3) supported for rotation on a gear shaft (130) relative to a second gear (118) (paras. 24-25; Fig. 3)……and b) a journal bearing (114) for carrying a gear shaft load by way of a fluid film between a first surface of the gear shaft and a second surface of the journal bearing (paras. 26-27; see also fluid inlet channel 158 and fluid outlet channel 160 in Fig. 4), wherein the journal bearing (114) is……formed from a nickel aluminum (NiAl) bronze material (172; paras. 8, 36; “nickel aluminum bronze”)

(9)	A gear pump (100; Fig. 3) for a gas turbine engine (para. 2), comprising: a)    a drive gear (120) having a plurality of driving gear teeth (para. 25; Fig. 3) supported for rotation on a first gear shaft (130) relative to a driven gear (118) having a plurality of driven gear teeth (para. 24; Fig. 3) supported on a second gear shaft (132) (paras. 24-25; Fig. 3);……and b)    a plurality of journal bearings (114, 116) for respectively carrying gear shaft loads of the drive gear and the driven gear through a fluid film pressure between a surface of a gear shaft and a surface of a respective journal bearing (paras. 26-27; see also fluid inlet channel 158 and fluid outlet channel 160 in Fig. 4); wherein at least one of a respective journal bearing is formed……from an aluminum (Al) bronze cavitation resistant base material (172; paras. 8, 36; “nickel aluminum bronze”)

1) the gear teeth of the gears are formed from a steel base material and surfaces of the gear teeth are coated with a vapor-deposited cavitation resistant coating including titanium aluminum silicon nitride (TiAlSiN) (Veilleux does not disclose any particular gear materials), or
2) at least one journal bearing is formed entirely from a nickel aluminum bronze material (Veilleux discloses nickel aluminum bronze material 172 for the journal bearing, but does not state that the entirety of the journal bearing is formed of nickel aluminum bronze material 172).
In regards to deficiency 1, and as denoted in the previous office action, Turner, Jr. et al. (Turner) disclose another gear pump assembly (Fig. 1) having stainless steel and heat treated carbon steel gears with a TiAIN (titanium aluminum nitride) coating that is vapor deposited specifically for the purpose of high gear hardness and strength, resistance to wear, and enhanced abrasive wear resistance in extreme service applications (col. 1, line 14 - col. 2, line 25; col. 5, line 5 - col. 6, line 27).  Thus, Turner makes clear that carbon steel gears coated with TiAIN provides improved gear durability under intense conditions.  Turner does not specifically disclose TiAlSiN material (TIAlN with further inclusion of silicon).  However, Rajagopalan et al. clearly discloses that both TiAlN and TiAlSiN materials (and combinations thereof) are useful in improving abrasion and wear resistance while further reducing friction in pump applications (Abstract, paras. 13-15).  Therefore, to one of ordinary skill desiring a gear pump having improved durability and wear resistance, it would have been obvious to utilize the techniques disclosed in Turner and Rajagopalan in combination with those seen in Veilleux in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Veilleux’s gears (118, 120) to include steel gear material coated with TiAlSiN (as taught by Turner and Rajagopalan) to provide the same wear-improvement (i.e. cavitation resistant) benefits for the fuel pump of Veilleux.  Furthermore, it would 
In regards to deficiency 2, it is found that forming journal/film bearings entirely of aluminum-bronze material is well known in the art of bearings, as shown by “Selecting Bronze Bearing Materials” by Copper Development Association Inc. (“CDA” hereinafter).  CDA discloses that bronzes are unquestionably the most versatile class of bearing materials, offering a broad range of properties from a wide selection of alloys and compositions, and the bearing material selected must suit both the service environment and the operating mode. CDA goes on to disclose that journal bearings (i.e. like those taught in Veilleux) operate under one of three modes (i.e. Hydrodynamic, Boundary Lubrication, and Mixed Film), all of which carry load by way of a fluid film between the bearing and the rotating shaft.  CDA refers to “Table 1” which shows known bronze bearing alloys that are commonly used to form journal bearings, and goes on to specifically detail that the aluminum bronzes are the strongest and most complex of the copper-based bearing alloys. CDA concludes that aluminum-bronzes provide excellent corrosion resistance while exhibiting superior elevated temperature strength since they are the only bronzes - and the only conventional bearing material - able to operate at temperatures exceeding 500 F.  Veilleux makes clear that his journal bearings can be formed of a first bronze material 170 and a second nickel-aluminum-bronze material 172, wherein the two materials are integrally coupled (para. 30).  However, importantly, Veilleux further discloses that both materials can include the same material (para. 30).  Given CDA’s clear teachings of high strength, corrosion resistance, and entirely of the nickel-aluminum-bronze material 172 (instead of only partially) in order to obtain the strength and durability benefits provided thereby (as noted above).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form Veilleux’s journal bearings entirely out of the nickel-aluminum-bronze material 172, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 Furthermore, the claimed material would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (clearly evidenced by CDA, as noted above).  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Therefore, to one of ordinary skill desiring a gas turbine fuel pump having bearings with improved operation under high temperature conditions, it would have been obvious to utilize the techniques disclosed in CDA in combination with those seen in Veilleux in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Veilleux’s journal bearings (114, 116) to be formed entirely of nickel-aluminum-bronze material 172 in order to obtain predictable results; those results being improved journal bearings that now exhibit higher overall strength, improved corrosion resistance, and superior high-temperature strength in the high-temperature environment common in gas turbine engines.  

Claims 5-8 & 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux-Turner-Rajagopalan-CDA as applied to claims 1 & 9 above, and further in view of US 2012/0263618 to Ward et al.
Claims 5 & 12, Veilleux-Turner does not specify that the gear teeth are made from CPM10V steel, specifically.  However, Ward et al. (Ward) discloses a gear fuel pump having a pump gear 20 made from CPM-10V tool steel for the purposes of providing high wear resistance while operating in low lubricity fuel at high temperatures (para. 23). Therefore, to one of ordinary skill desiring an improved gear pump with very high wear resistance even when used in fuels, it would have been obvious to utilize the techniques disclosed in Ward in combination with those seen in Veilleux-Turner in order to obtain such a result.  Consequently, it would have been obvious to use Ward’s CPM-10V steel material for the steel gears/teeth of Veilleux-Turner in order to provide the same wear resistance improvement benefits to Veilleux’s gear pump, thereby enhancing its operational lifespan.
In regards to Claims 6-8 & 13-15, Turner discloses using physical vapor deposition techniques for applying the coating to the steel gears (col. 5, lines 48-54).  Turner further discloses that other coating methods may be used.  Rajagopalan also discloses using physical vapor deposition or chemical vapor deposition techniques for applying the coating to the steel gears (para. 101).  Additionally, it is noted that Claims 6-8 & 13-15 are product by process claims. Applicant should note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the instant case, Turner and Rajagopalan clearly disclose PVD and CVD deposition techniques, which results in the same structure as the claimed products.  Therefore, because the claimed apparatus is the same as the product disclosed in Veilleux-Turner, the claim is unpatentable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC